El Juez Asociado Señor Wolf
emitió la opinión del tribunal.
Los hechos de este recurso gubernativo, conforme se des-prenden de la relación presentada por la peticionaria, son así:
“RELACIÓN DE IÍECIiOS
“Por escritura número 160 otorgada en Yauco ante el notario-Luis López de Victoria el 13 de agosto de 1937 don Santiago César Torres Fermoso por sí y doña Zoa Fermoso Torres por sí y en re-presentación como madre legítima con patria potestad sobre los me-nores Mariam, de diez y ocho años de edad, Monserrate Aurora, de diez y seis años de edad, José Onofre, de diez años de edad y Ro-salilda, conocida por Rosa Nilcla, de seis años de edad, de apellidos' Torres Fermoso, procedieron a segregar y segregaron de una finca-rústica de trescientas setenta y nueve cuerdas con cincuenta y cinco-céntimos de otra, una parcela de doce cuerdas de terreno más o me-nos, con solicitud de que dicha parcela se inscribiera como finca nueva,, separada y distinta de la principal (páginas 1 a 7 d© la copia simple del documento).
*385“Presentada copia certificada de dicha escritura al Registro de la Propiedad de San Germán para su inscripción, el señor registra-dor recurrido la inscribió con el defecto subsanable de no haberse presentado el plano correspondiente a la mensura de esta finca apro-bado por el Comisionado del Interior de Puerto Rico en cumplimiento a lo dispuesto en la Resolución Conjunta número 55 de este año de la Asamblea Legislativa de Puerto Rico.”
La recurrente señala la comisión de dos errores por el registrador, a saber:
“Primer error: Erró el señor registrador recurrido al estimar que los efectos de la Resolución Conjunta número 55 aprobada en 15 de mayo de 1937 están en vigor.
“Segundo error: Erró el Sr. Registrador recurrido al estimar que los términos de dicha Resolución Conjunta son mandatorios, cuando en realidad dichos términos son directivos.”
Toda vez que el registrador no ha radicado alegato, asu-miremos más o menos que los hechos alegados en la petición son ciertos.
 Un examen de la Resolución Conjunta en cuestión nos ha dejado la impresión de que la Asamblea Legislativa tuvo la intención de crear una división especial dentro del Departamento del Interior para la aprobación y certificación de planos de bienes inmuebles, antes de ser éstos admitidos en las cortes o en los registros de la propiedad. La sección 7 de la Resolución Conjunta exige que todas las segregaciones o agrupaciones de bienes sean presentadas (es de presumirse que en el registro de la propiedad) con un plano debidamente aprobado y certificado en la forma arriba mencionada.
La sección 4 de la Resolución Conjunta (núm. 55) que está ante nuestra consideración lee así (Leyes de 1937, págs. 639, 640):
“Por la presente queda autorizado el Comisionado del Interior de Puerto Rico para preparar y redactar un reglamento que estipule de una manera uniforme y general el procedimiento a seguir en las- ope-raciones de campo, cálculo y preparación de planos, así como también *386fijar los derechos que se deban imponer para la aprobación final de dichos planos de acuerdo con la sección 10 de esta Ley. Dicho regla-mento después de aprobado por el Consejo Ejecutivo, tendrá efecto .de ley.”
Del hecho incontrovertido de qne el Comisionado del Interior aún no ha logrado la aprobación por el Consejo Eje-cutivo del reglamento anterior, hemos llegado a la conclu-sión de que a la recurrente le hubiera sido imposible cumplir con los requisitos del estatuto.
La única cuestión que aún queda por determinar es si ella estaba obligada a esperar a que ese reglamento sea de-finitivamente aprobado, para entonces proceder a subsanar el alegado defecto, o si, toda vez que la efectividad de la legislación está en suspenso hasta que la maquinaria para su cumplimiento esté lista para ponerse en vigor, ella tiene de-recho inmediatamente a que se le inscriba libre de defectos. Los .principios generales de interpretación legislativa nos inclinan a optar por la segunda alternativa.
Hasta que el reglamento que es necesario para la apro-bación de las escrituras de conformidad con la Resolución Conjunta sea presentado y aprobado, su efecto' real o prác-tico queda en suspenso, aunque la legislación en sí esté en vigor en todos los demás aspectos.
En vista de la conclusión anterior, creemos innecesario considerar el segundo error.

La nota del Registrador de San Germán, debe ser revo-cada y el título de la peticionaria inscrito Ubre del defecto subsanadle ya mencionado.

El Juez Asociado Señor Córdova Dávila no intervino.